           Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 1 of 14




01

02

03

04

05                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
06                                        AT SEATTLE

07 CHARISSE F.,                           )
                                          )                 CASE NO. C20-411-MAT
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )                 ORDER RE: SOCIAL SECURITY
10   COMMISSIONER OF SOCIAL               )                 DISABILITY APPEAL
     SECURITY,                            )
11                                        )
           Defendant.                     )
12   ____________________________________ )

13         Plaintiff proceeds through counsel in her appeal of a final decision of the

14 Commissioner of the Social Security Administration (Commissioner). The Commissioner

15 denied Plaintiff’s application for Disability Insurance Benefits (DIB) and Supplemental

16 Security Income (SSI) after a hearing before an Administrative Law Judge (ALJ). Having

17 considered the ALJ’s decision, the administrative record (AR), and all memoranda of record,

18 this matter is REVERSED and REMANDED for further administrative proceedings.

19                               FACTS AND PROCEDURAL HISTORY

20         Plaintiff was born on XXXX, 1970. 1              She has a GED and one year of college

21 education, and previously worked as a cook, packager, and receptionist. (AR 43-48, 253,

22
           1
               Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -1
             Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 2 of 14




01 821.)

02           Plaintiff applied for DIB and SSI in February 2013. (AR 229-41.) Those applications

03 were denied and Plaintiff timely requested a hearing. (AR 150-53, 163-75.) In December

04 2015, ALJ Tom Morris held a hearing, taking testimony from Plaintiff and a vocational expert

05 (VE). (AR 38-89.) In January 2016, the ALJ issued a decision finding Plaintiff not disabled.

06 (AR 20-32.) Plaintiff timely appealed. The Appeals Council denied Plaintiff’s request for

07 review in July 2017 (AR 1-6), making the ALJ’s decision the final decision of the

08 Commissioner.

09           Plaintiff appealed this final decision of the Commissioner to this Court, which

10 reversed the ALJ’s decision and remanded for further administrative proceedings. (AR 878-

11 97.) ALJ M.J. Adams held another administrative hearing (AR 817-47), and subsequently

12 found Plaintiff not disabled. (AR 793-810.) Plaintiff now seeks judicial review of that

13 decision.

14                                        JURISDICTION

15           The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. §

16 405(g).

17                                         DISCUSSION

18           The Commissioner follows a five-step sequential evaluation process for determining

19 whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it

20 must be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had

21 not engaged in substantial gainful activity since August 15, 2012, the alleged onset date. (AR

22 796.)     At step two, it must be determined whether a claimant suffers from a severe



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -2
           Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 3 of 14




01 impairment. The ALJ found severe Plaintiff’s lumbar degenerative disk disease, obesity,

02 fibromyalgia, small fiber neuropathy, migraines, depressive disorder, anxiety disorder, post-

03 traumatic stress disorder, and attention deficit hyperactivity disorder. (Id.) Step three asks

04 whether a claimant’s impairments meet or equal a listed impairment. The ALJ found that

05 Plaintiff’s impairments did not meet or equal the criteria of a listed impairment. (AR 796-98.)

06         If a claimant’s impairments do not meet or equal a listing, the Commissioner must

07 assess residual functional capacity (RFC) and determine at step four whether the claimant has

08 demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

09 performing light work with additional limitations: she can occasionally lift/carry 20 pounds

10 and 10 pounds frequently. She can stand/walk for about six hours and sit for about six hours,

11 in an eight-hour workday. She can push/pull on an unlimited basis, within the lift/carry

12 limits. She can occasionally climb ramps, stairs, ropes, ladders, and scaffolds. She has no

13 limitation regarding balancing, and can frequently stoop and kneel. She can occasionally

14 crouch and crawl. She should avoid concentrated exposure to extreme cold, vibration, fumes,

15 odors, gases, dust, poor ventilation, hazardous machinery, and unprotected heights. She can

16 understand, remember, and carry out simple instructions and can exercise simple workplace

17 judgment. She can perform work that can be learned on the job in less than 30 days by short

18 demonstration and practice or by repetition. She can respond appropriately to supervision but

19 should not be required to work in close coordination with co-workers or in jobs where

20 teamwork is required. She can deal with occasional changes in the work environment. She

21 can work in jobs that require only casual (as defined in ordinary English) interaction or

22 contact with the general public. (AR 798-99.) With that assessment, the ALJ found Plaintiff



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -3
           Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 4 of 14




01 unable to perform past relevant work. (AR 808.)

02         If a claimant demonstrates an inability to perform past relevant work, the burden shifts

03 to the Commissioner to demonstrate at step five that the claimant retains the capacity to make

04 an adjustment to work that exists in significant levels in the national economy. With the

05 assistance of the VE, the ALJ found Plaintiff capable of transitioning to other representative

06 occupations, such as production assembler, assembler electrical accessory II, routing clerk,

07 addresser, nut sorter, and touch-up screener. (AR 808-09.)

08         This Court’s review of the ALJ’s decision is limited to whether the decision is in

09 accordance with the law and the findings supported by substantial evidence in the record as a

10 whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means

11 more than a scintilla, but less than a preponderance; it means such relevant evidence as a

12 reasonable mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881

13 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of which

14 supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

15 F.3d 947, 954 (9th Cir. 2002).

16         Plaintiff argues the ALJ erred in (1) discounting her subjective symptom testimony,

17 and (2) assessing certain medical opinions. The Commissioner argues that the ALJ’s decision

18 is supported by substantial evidence and should be affirmed.

19                                  Subjective symptom testimony

20         The ALJ summarized Plaintiff’s allegations and explained that he discounted them

21 because: (1) the record contains evidence inconsistent with her alleged mental limitations; (2)

22 the record contained many normal findings that contradict Plaintiff’s alleged standing and



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -4
           Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 5 of 14




01 walking limitations; (3) Plaintiff’s ability to manage her son’s benefits as his representative

02 payee is inconsistent with her allegations of poor memory and concentration; and (4)

03 Plaintiff’s activities are inconsistent with her alleged limitations. (AR 799-804.)     Plaintiff

04 argues that these reasons are not clear and convincing, as required in the Ninth Circuit. See

05 Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

06 Evidence inconsistent with Plaintiff’s alleged mental limitations

07          The ALJ identified several categories of evidence that he found to be inconsistent with

08 Plaintiff’s alleged mental limitations, and the Court will address each category of evidence in

09 turn.

10          Plaintiff’s presentation during appointments

11          The ALJ acknowledged that Plaintiff frequently presented to mental health treatment

12 appointments with symptoms such as tearfulness, labile affect, or tangential thought process,

13 but did not do so during appointments for treatment of her physical conditions. (AR 800.)

14 The ALJ reasoned that this was to be expected, because “she must discuss difficult issues”

15 during mental health treatment.      (Id.)   That she did not present this way during other

16 appointments led the ALJ to conclude that these symptoms were limited to the context of

17 mental health appointments, rather than reflecting her general level of functioning. (Id.)

18          Plaintiff notes that the prior court remand order states that the prior ALJ erred in

19 relying on the treatment notes of physical providers to discount mental allegations because

20 those providers did not focus on mental symptoms, and thus their notes could not form the

21 basis of an inconsistency supported by substantial evidence. Dkt. 18 at 4 (citing AR 892).

22 The Commissioner does not directly respond to this argument, but instead simply restates the



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -5
            Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 6 of 14




01 ALJ’s reasoning. Dkt. 19 at 3-4. It appears that similar reasoning was previously rejected by

02 this court and the Commissioner has not explained why the law of the case doctrine should

03 not apply. See Herrington v. Cty. of Sonoma, 12 F.3d 901, 904 (9th Cir.1993) (“The law of

04 the case doctrine states that the decision of an appellate court on a legal issue must be

05 followed in all subsequent proceedings in the same case.”).

06          Even if this line of reasoning is erroneous, however, the ALJ provided other

07 independent, valid reasons to discount Plaintiff’s testimony, and therefore this error is

08 harmless. See Carmickle v. Comm’r of Social Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir.

09 2008).

10          Mental status examinations

11          The ALJ found that the mental status examinations performed during mental health

12 treatment appointments as well as physical treatment appointments were generally normal,

13 which was inconsistent with Plaintiff’s allegations of poor memory and concentration. (AR

14 801.) Plaintiff points to mental status examinations performed by examining psychologists as

15 inconsistent with the treatment notes cited by the ALJ (Dkt. 18 at 4-5), but has not shown that

16 the ALJ erred in focusing on the findings of treating providers. The ALJ cited a plethora of

17 normal mental status examination findings throughout the record (AR 801), and Plaintiff’s

18 isolation of relatively few abnormal findings does not show that the ALJ erred in assessing the

19 record. Plaintiff has not shown that the ALJ erred in relying on these inconsistencies in

20 discounting Plaintiff’s allegations. See Carmickle, 533 F.3d at 1161 (“Contradiction with the

21 medical record is a sufficient basis for rejecting the claimant’s subjective testimony.”).

22 / / /



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -6
           Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 7 of 14




01         Plaintiff’s alleged inability to get out of bed and/or leave her house

02         The ALJ noted that Plaintiff testified that she often struggled to get out of bed and

03 leave her home, but that the treatment records show that she did not cite these struggles as the

04 reason why she missed multiple mental health appointments, but instead reported problems

05 with transportation or childcare, schedule conflicts, requests for a different clinician, or

06 difficulty discussing trauma in counseling. (AR 801.) The ALJ also noted that despite her

07 missed appointments, her mental health providers described Plaintiff’s attendance as

08 satisfactory, and that she rarely missed appointments for physical treatment. (AR 801.) The

09 ALJ reasonably found that all of this evidence undermined Plaintiff’s allegations of difficulty

10 leaving her bed or home, and did not err in discounting Plaintiff’s testimony on this basis. See

11 Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (activities may undermine credibility where

12 they (1) contradict the claimant’s testimony or (2) “meet the threshold for transferable work

13 skills”).

14 Evidence inconsistent with Plaintiff’s alleged problems standing and walking

15         The ALJ noted that Plaintiff alleged an inability to sit, stand or walk for longer than 30

16 minutes at a time due to back pain (AR 799), and contrasted this allegation with “most

17 medical treatment notes” indicating that Plaintiff had normal gait, sensation, coordination,

18 lumbar range of motion, and upper/lower extremity muscle strength and tone. (AR 801-02.)

19 The ALJ acknowledged that some of the treatment notes mentioned abnormal findings, but

20 found that most of the notes were inconsistent with the functional limitations Plaintiff

21 described. (Id.)

22         Plaintiff argues that the ALJ was “not free to ignore . . . abnormal findings” (Dkt. 18 at



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -7
            Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 8 of 14




01 11), but the ALJ did not ignore them: he acknowledged that the record contained some

02 indication of abnormalities, but that the record as a whole was nonetheless inconsistent with

03 the degree of physical limitation Plaintiff alleged.        (AR 801-02.)      Pointing to various

04 abnormal findings does not establish that Plaintiff was functionally limited in any particular

05 way (Dkt. 18 at 10-12), and thus Plaintiff has not shown that the ALJ erred in finding that the

06 record was inconsistent with the physical functional limitations Plaintiff alleged.            This

07 inconsistency is a valid reason to discount Plaintiff’s allegations. See Carmickle, 533 F.3d at

08 1161.

09 Representative payee

10          The ALJ noted that the Social Security Administration approved Plaintiff as the

11 representative payee for her son’s disability benefits, and she testified that she was able to

12 manage those payments. (AR 802.) The ALJ found this activity to be inconsistent with the

13 limitations Plaintiff alleged as to concentration and memory problems, based on the

14 responsibilities of representative payees and the criteria for their appointment:

15          It is doubtful that SSA would have selected [Plaintiff] as the representative
            payee for her child’s benefits if she could not fulfill all of the above duties. It
16          is also doubtful that the claimant would have been able to manage duties of
            [representative] payee if she were as impaired as she alleged.
17

18 (AR 803.)

19          Plaintiff argues that the ALJ erred in speculating that Plaintiff was capable of serving

20 as an effective representative payee for her son. Dkt. 18 at 9-10. Although the record does

21 not contain many details regarding Plaintiff’s activities in this regard, the ALJ reasonably

22 found an inconsistency between the duties of a representative payee and Plaintiff’s allegations



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -8
            Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 9 of 14




01 of poor memory, and did not err in relying on this activity among others in assessing

02 Plaintiff’s allegations. See Orn, 495 F.3d at 639.

03 Activities

04          The ALJ also found other activities to be inconsistent with Plaintiff’s allegations of

05 mental and physical limitations. (AR 803-04.) Specifically, the ALJ explained that Plaintiff’s

06 ability to shop for her family and manage the finances “on an ongoing basis suggests fewer

07 memory and concentration restrictions than alleged by the claimant.” (AR 803.) The ALJ

08 also found that Plaintiff’s ability to exercise at the YMCA, participate in a support group, and

09 travel was inconsistent with her allegations of an inability to go anywhere except the grocery

10 store. (AR 803.) The ALJ went on to find that Plaintiff’s travel activities were inconsistent

11 with her alleged inability to sit or stand for more than 30 minutes. (AR 804.) Finally, the

12 ALJ found that Plaintiff’s ability to drive on a regular basis also undermines her allegations of

13 cognitive deficits. (AR 803-04.)

14          Plaintiff argues that the ALJ erred in relying on these activities, but has not shown that

15 the ALJ’s findings were not reasonable. Although Plaintiff emphasizes that she scheduled her

16 exercise at the YMCA to avoid big crowds of people (Dkt. 18 at 6), the ALJ reasonably found

17 that Plaintiff’s ability to exercise at the YMCA on a regular basis was nonetheless

18 inconsistent with her testimony that she typically does not leave her home unless she needs to

19 shop for groceries or attend a medical appointment. (See AR 803 (referencing AR 831-33).)

20 Likewise, Plaintiff’s ability to participate in a recovery support group reasonably contradicts

21 her testimony regarding her inability to leave her home. Although Plaintiff contends that her

22 ability to attend a support group did not prove that she could work full-time, and that she



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -9
            Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 10 of 14




01 should not be penalized for pursuing avenues to manage her symptoms (Dkt. 18 at 7), this

02 argument misses the ALJ’s point: the ALJ contrasted Plaintiff’s testimony that she struggled

03 to leave her home with her demonstrated ability to leave her home for these purposes.

04 Plaintiff has not shown that this finding is unreasonable.

05           Plaintiff also argues that the record shows that she did not manage her finances well or

06 shop for groceries without anxiety. Dkt. 18 at 7 (citing AR 66, 442, 444, 529, 832, 1986).

07 The record does contain some indication of occasional problems with these activities, but

08 Plaintiff’s ability to largely manage them independently, along with driving, were nonetheless

09 reasonably inconsistent with the cognitive limitations that Plaintiff alleged.

10           Because the ALJ provided multiple clear and convincing reasons to discount

11 Plaintiff’s allegations, the Court affirms this portion of the ALJ’s decision.

12                                       Medical opinion evidence

13           The ALJ gave the most weight to the opinions of State agency reviewing consultants,

14 and less weight to the opinions of inter alia the DSHS examining psychologists. (AR 804-

15 07.) Plaintiff argues that the ALJ failed to provide legally sufficient reasons to discount the

16 examining psychologists’ opinions, and that the ALJ erred in crediting the State agency

17 opinions and, to some extent, failed to fully account for their opinions. The Court will

18 consider each argument in turn.

19 Legal standards 2

20           Where not contradicted by another doctor, a treating or examining doctor’s opinion

21
             2
22             Because Plaintiff filed disability applications prior to March 27, 2017, the regulations set
     forth in 20 C.F.R. § 404.1527 and § 416.927 apply to the ALJ’s consideration of medical opinions.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -10
           Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 11 of 14




01 may be rejected only for “‘clear and convincing’” reasons. Lester v. Chater, 81 F.3d 821, 830

02 (9th Cir. 1996) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)). Where

03 contradicted, a treating or examining doctor’s opinion may not be rejected without “‘specific

04 and legitimate reasons’ supported by substantial evidence in the record for so doing.” Lester,

05 81 F.3d at 830-31 (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

06 DSHS examining psychologists

07          R.A. Cline, Psy.D., examined Plaintiff in December 2012 after reviewing no records,

08 and completed a DSHS form opinion describing her symptoms and limitation. (AR 312-18.)

09 In November 2013, Victoria McDuffee, Ph.D., reviewed Dr. Cline’s opinion and completed

10 her own DSHS form opinion. (AR 528-35.) In May 2015, Tasmyn Bowes, Psy.D., reviewed

11 Dr. McDuffee’s opinion and completed her own DSHS form opinion. (AR 536-49.) William

12 Wilkinson, Ed.D., examined Plaintiff in November 2015 after reviewing no records, and

13 completed a DSHS form opinion. (AR 1077-82.) Shawn Kenderdine, Ph.D., examined

14 Plaintiff in November 2016 after reviewing no records, and completed a DSHS form opinion.

15 (AR 1083-88.)

16          The ALJ addressed these opinions as a group, and explained that he discounted all of

17 them as not informed by and inconsistent with the treatment record and evidence related to

18 Plaintiff’s activities, as discussed supra with respect to Plaintiff’s allegations. (AR 806-07.)

19          Plaintiff argues that the ALJ erred in discounting the examining psychologists’

20 opinions based on their limited perspective as to Plaintiff’s functioning, because ALJs often

21 give weight to non-examining State agency consultant opinions that lack the benefit of even

22 one examination. Dkt. 18 at 14. This argument misses the ALJ’s point: the ALJ noted that



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -11
           Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 12 of 14




01 State agency consultants reviewed the entire record at the time of their review, yet the

02 examining psychologists did not have the benefit of this longitudinal perspective on Plaintiff’s

03 functioning. The ALJ did not err in discounting the examining psychologists due to their lack

04 of familiarity with Plaintiff’s longitudinal treatment and functioning.      See 20 C.F.R. §§

05 404.1527(c)(6), 416.927(c)(6).

06          Furthermore, just as the Court found that the ALJ identified reasonable inconsistencies

07 between Plaintiff’s allegations and the remainder of the record, those portions of the record

08 are also inconsistent with the disabling limitations described by the examining psychologists,

09 as the ALJ explained. (AR 806-07.) The ALJ did not err in discounting opinions inconsistent

10 with the longitudinal record. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)

11 (not improper to reject an opinion presenting inconsistencies between the opinion and the

12 medical record).

13          Lastly, the ALJ found that to the extent the examining psychologists opined that

14 Plaintiff would have significant restrictions in completing a normal workday/workweek and

15 maintaining regular attendance, these opinions did not describe precise vocational restrictions.

16 (AR 807.) The Commissioner does not defend this line of reasoning. Dkt. 19 at 8-10. Even

17 if this reasoning is erroneous, it is rendered harmless via the ALJ’s providing other

18 independent, valid reasons to discount the examining psychologists’ opinions. Accordingly,

19 the Court affirms the ALJ’s assessment of the DSHS examining psychologists’ opinions.

20 State agency opinions

21          The ALJ gave the most weight to opinions written by State agency consultants after a

22 review of the record in 2013. (AR 804-05.) Plaintiff contends that the ALJ erred in crediting



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -12
           Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 13 of 14




01 opinions that were written at an early part of the adjudicated period (Dkt. 18 at 16-17), but the

02 ALJ expressly considered whether these opinions were consistent with the longitudinal

03 record. (AR 804-05.) Because Plaintiff has not shown that the State agency opinions were

04 inconsistent with the remainder of the record, she has not shown that the ALJ erred in

05 crediting them. See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (holding that “the

06 report of a nonexamining, nontreating physician need not be discounted when it ‘is not

07 contradicted by all other evidence in the record’” (quoting Magallanes, 881 F.2d at 752

08 (emphasis in original))).

09          Nonetheless, the Court does find error in the ALJ’s assessment of the State agency

10 psychological opinions, because the ALJ purported to credit them but did not account for all

11 of the social limitations that the consultants indicated.       Specifically, the psychological

12 consultants opined that Plaintiff was limited to superficial interaction with supervisors, co-

13 workers, and the public (AR 100-01, 113-14, 130, 144), and — despite explicitly referencing

14 this limitation (AR 805) — the ALJ placed no restrictions on Plaintiff’s ability to interact with

15 supervisors and instead found that she can “respond appropriately to supervision.” (AR 798-

16 99.) The ALJ prohibited “teamwork” and working in “close coordination” with co-workers,

17 but these restrictions do not encompass a prohibition on more than superficial contact with

18 supervisors. (AR 799.) Even if the ALJ’s RFC assessment adequately accounts for the other

19 social limitations described by the State agency consultants pertaining to co-workers and the

20 public, it does not account for the purportedly credited supervisor restrictions and is therefore

21 erroneous.

22          This error should be remedied by further proceedings, because it is not clear that



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -13
          Case 2:20-cv-00411-MAT Document 21 Filed 02/08/21 Page 14 of 14




01 Plaintiff would be found disabled even if the State agency opinions had been fully

02 incorporated into the RFC assessment.       Indeed, the State agency consultants found that

03 Plaintiff was not disabled, despite her social limitations, and the ALJ’s prior unfavorable

04 decision also included this limitation. (See AR 26, 92-117, 120-47.) Thus, the Court finds

05 that a remand for further proceedings is appropriate under the circumstances of this case. See

06 Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (holding that a remand for a

07 finding of disability is only appropriate where inter alia, if the improperly discredited

08 evidence were credited as true, the ALJ would be required to find the claimant disabled on

09 remand).

10                                        CONCLUSION

11         For the reasons set forth above, this matter is REVERSED and REMANDED for

12 further administrative proceedings. On remand, the ALJ shall reconsider the State agency

13 opinions and any other part of the decision as needed.

14         DATED this 8th day of February, 2021.

15

16
                                                       A
                                                       Mary Alice Theiler
                                                       United States Magistrate Judge
17

18

19

20

21

22



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -14
